UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7154



EUGENE MILLER,

                                              Plaintiff - Appellant,

          versus


SHERIFF JIM JACK; SHERIFF’S DEPARTMENT OF
HARRISON COUNTY; BAILIFF J. R. MOORE; OFFICER
JIM MILES,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:06-cv-00064-IMK)


Submitted:   January 17, 2008          Decided:     January 24, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Miller, Appellant Pro Se. Boyd Lee Warner, WATERS, WARNER
& HARRIS, Clarksburg, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eugene Miller appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.      We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.      Miller v. Jack, No.

1:06-cv-00064-IMK (N.D.W. Va. July 12, 2007).         We deny Miller’s

pending   motions   for   transcript   at   government’s   expense,   for

appointment of counsel, for oral argument, and to have this court

appoint a different federal judge from out of state to hear his

case.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                 - 2 -